VANCE, Judge,
concurring.
The procedures of the commission in this and the related case of Utility Regulatory Commission v. Kentucky Water Services, Inc., Ky.App., 642 S.W.2d 591 (1982) are disturbing to me. Both cases were remanded to the commission by the circuit court because the record contained absolutely no evidence on an issue decided by the commission. It is understandable that a trial judge would find difficulty in reviewing the reasonableness of a finding or conclusion when the record does not contain any evidence relating to the issue.
In this case, the water district offered evidence of the cost of its plant and equipment, including the cost of contributed property. Apparently the commission made no attack nor offered any evidence that contributed property could not be used for depreciation purposes. The decision disallowed the depreciation on the contributed property.
The briefs do not suggest what evidence might be relevant to this issue on remand but if some factual determination is to be made the water district should have been put on notice that its depreciation expense as to contributed property was in question and it would then have had an opportunity to present any evidence it had in support of its position.